COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-298-CV
 
  
IN 
RE RON AKIN                                                                       RELATOR
  
   
------------
 
ORIGINAL 
PROCEEDING

------------
 
MEMORANDUM OPINION1
 
------------
 
        The 
court has considered relator’s petition for writ of habeas corpus and is of 
the opinion that relief should be denied. Accordingly, relator’s petition for 
writ of habeas corpus is denied. In addition, the court vacates its September 
28, 2004 order that stayed the effect of the Summons issued by the trial court.
        Relator 
shall pay all costs incurred in this proceeding, for which let execution issue.
 
  
                                                          PER 
CURIAM
  
  
PANEL 
B: HOLMAN, WALKER, and MCCOY, JJ.
 
DELIVERED: 
September 29, 2004


NOTES
1.  
See Tex. R. App. P. 47.4